Title: To James Madison from John Quincy Adams, 4 April 1801 (Abstract)
From: Adams, John Quincy
To: Madison, James


4 April 1801, Berlin. No. 188. Reports Danish occupation of Hamburg on 20 Mar. and Prussian plans to seize territories belonging to Hamburg. Conveys news, just received, of Czar Paul’s sudden death. “What its effect will be upon the politics of Europe it would for the present moment be presumptuous to conjecture.” Notes that Prussians have received British reply to Count von Haugwitz’s message of 12 Feb. and that British refuse to release Danish and Swedish shipping.
 

   
   Letterbook copy (MHi: Adams Papers). 1 p. RC not found, although cover sheet (DNA: RG 59, DD, Prussia, Letters of J. Q. Adams) was docketed by Wagner as received 19 June.


